








RIG EQUIPMENT PURCHASE AGREEMENT


By and Between


Miller Energy Resources, Inc.
As Buyer


And


Baker Process, Inc.
As Seller








Dated: May 5, 2014




--------------------------------------------------------------------------------






RIG EQUIPMENT PURCHASE AGREEMENT
This Rig Equipment Purchase Agreement (this “Agreement”) is entered into on May
5, 2014, by and between Miller Energy Resources, Inc., a Tennessee corporation
(“Buyer”), and Baker Process, Inc., a Delaware corporation (“Seller”). Buyer and
Seller may be referred to herein individually as a “Party” and collectively as
the “Parties”.
R E C I T A L S:
WHEREAS, Seller is the owner of the Rig Equipment (defined below); and
WHEREAS, Buyer desires to purchase, and Seller desires to sell the Rig
Equipment, on the terms and conditions specified herein.
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
contained herein, the Parties each agree as follows:
Article 1
Definitions
The following terms, as used in this Agreement, shall have the meanings
indicated below, unless the context otherwise requires:
1.1“Affiliate” with respect to any specified Person, means a Person that,
directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with, such specified Person. As used
herein, the term “control” means possessing, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting equity interests, by contract or
otherwise.


1.2“Agreement” is defined in the preamble to this Agreement.


1.3“Bill of Sale” is defined in Section 3.1.


1.4“Business Day” means a day of the year on which banks are not required or
authorized to be closed in the City of Houston, Texas.


1.5“Buyer” is defined in the preamble to this Agreement.


1.6“Buyer Representatives” is defined in Section 6.1.


1.7“Damages” means all damages, losses, Liabilities, payments, amounts paid in
settlement, obligations, fines, penalties, costs, expenses (including reasonable
fees and expenses of legal counsel) of any kind or nature whatsoever.


1.8“Encumbrance” means any Order, security interest, lien, right of payment,
contract, easement, covenant, community property interest, equitable interest,
right of first refusal, or restriction of any kind, including any restriction on
use, voting, transfer, receipt of income, or exercise of any other attribute of
ownership, but shall not include the following: (a) liens for taxes or
assessments not yet due and payable or which are the subject of a Seller Tax
Contest, (b) mechanic’s, materialmen’s, carriers’, workers’, repairers and other
similar liens arising or incurred in the ordinary and usual course of business
relating to obligations as to which there is no material default or which are
the subject of a Seller Contractor Contest, and (c) such other encumbrances and
encroachments which are immaterial in nature and amount.






--------------------------------------------------------------------------------




1.9“Execution Date Location” is defined in Section 3.3.


1.10“Governmental Authority” means any legislature, agency, bureau, branch,
department, division, commission, court, tribunal, magistrate, justice,
multi-national organization, quasi-governmental body, or other similar
recognized organization or body of any federal, state, county, municipal, local,
or foreign government or other similar recognized organization or body
exercising similar powers or authority.


1.11“Indemnification Claim” means any claim for indemnification by an
Indemnified Party against Buyer under this Agreement.


1.12“Indemnified Parties” means (a) with respect to any indemnity provided by
Seller under Section 6.1(a), Seller, Affiliates of Seller, including Baker
Hughes Oilfield Operations, Inc., and their respective officers, directors,
employees and agents; and (b) with respect to any indemnity provided by Seller
under Section 6.1(b), Buyer, Affiliates of Buyer, and their respective officers,
directors, employees and agents.


1.13“Indemnitor” means (a) with respect to any indemnity payable under Section
6.1(a), the Buyer; and (b) with respect to any indemnity payable under Section
6.1(b), the Seller.


1.14“Law” means any law (statutory, common, or otherwise), constitution, treaty,
convention, ordinance, equitable principle, code, rule, regulation, executive
order, or other similar authority enacted, adopted, promulgated, or applied by
any Governmental Authority, each as amended and now in effect.


1.15“Liability” means any liability, duty or obligation.


1.16“Order” means any order, ruling, decision, verdict, decree, writ, subpoena,
mandate, precept, command, directive, consent, approval, award, judgment,
injunction, or other similar determination or finding by, before, or under the
supervision of any Governmental Authority, arbitrator, or mediator.


1.17“Parties” and/or “Party” is defined in the preamble to this Agreement.


1.18“Person” means any individual, partnership, limited liability company,
corporation, association, joint stock company, trust, joint venture, labor
organization, unincorporated organization, or Governmental Authority.


1.19“Purchase Option Agreement” means an agreement dated March 31, 2014 by and
between BPI and Miller Energy.


1.20“Purchase Price” is defined in Section 2.2.


1.21“Rig Equipment” is defined in Section 2.1.


1.22“Seller” is defined in the preamble of this Agreement.


1.23“Seller Contractor Contest” means any claims against the Rig Equipment by
any mechanic, materialman, carrier, worker, repairer and other similar
contractor the validity of which are being contested in good faith or for which
reasonable reserves have been established.


1.24“Seller Tax Contest” means any taxes or assessments arising from or related
to the Rig Equipment or as to which a lien has attached to the Rig Equipment
which is being contested in good faith by Seller through appropriate proceedings
or for which reasonable reserves have been established.


1.25“Transaction Documents” means this Agreement and the Bill of Sale.






--------------------------------------------------------------------------------




Article 2
Purchase and Sale of Assets
2.1Purchase and Sale of Assets. On the terms and subject to the conditions set
forth in this Agreement, Seller will sell, convey, transfer, assign and deliver
to Buyer the equipment described generally in Exhibit A (the “Rig Equipment”).


2.2Purchase Price. The aggregate purchase price to be paid by Buyer for the Rig
Equipment shall be Three Million Two Hundred Fifty Thousand and 00/100 Dollars
($3,250,000.00) (the “Purchase Price”).


Article 3
Execution Date Actions
3.1Seller’s Delivery to Buyer. Seller shall, contemporaneously with the
execution and delivery of this Agreement, deliver to Buyer a Bill of Sale in the
form attached as Exhibit B hereto, duly executed by Seller (the “Bill of Sale”).


3.2Buyer’s Delivery to Seller. Buyer shall have satisfied the conditions to
exercise of the Purchase Option (as defined in the Purchase Option Agreement)
pursuant to the terms of the Purchase Options Agreement.


3.3The Rig Equipment shall pass to Buyer and Buyer shall take possession of the
Rig Equipment wherever it is located at that time (“Execution Date Location”).
Seller shall not be responsible for any costs associated with transportation of
the Rig Equipment from the Execution Date Location.


Article 4
Representations and Warranties of Seller
Seller represents and warrants to Buyer as follows:
4.1Status of Seller. Seller is a corporation duly organized, validly existing
and in good standing under the Laws of the State of Delaware. There is no
pending or, to the knowledge of Seller, threatened, action for the dissolution,
liquidation, insolvency, or rehabilitation of Seller.


4.2Power and Authority; Enforceability. Seller has the power and authority to
execute and deliver each Transaction Document, to which Seller is a party, and
to perform and consummate the transactions contemplated thereby. Seller has
taken all actions necessary to authorize the execution and delivery of each
Transaction Document to which it is a party, the performance of its obligations
thereunder, and the consummation of the transactions contemplated thereby. Each
Transaction Document has been duly authorized, executed, and delivered by, and
is enforceable against, Seller.


4.3Brokers’ Fees. Seller does not have any Liability to pay any compensation to
any broker, finder, or agent with respect to the transactions contemplated
hereby for which Buyer could become directly or indirectly Liable.


4.4Rig Equipment. Seller has good and marketable title to the Rig Equipment,
free and clear of all Encumbrances. IN THIS AGREEMENT, ALL OF THE RIG EQUIPMENT
IS BEING CONVEYED IN ITS CURRENT CONDITION “AS IS”, “WHERE IS” AND “WITH ALL
FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE, OR UNDISCOVERABLE)”.
SELLER AND ITS AFFILIATES MAKE NO REPRESENTATION OR WARRANTY WHATSOEVER WHETHER
EXPRESSED/IMPLIED OR STATUTORY WITH RESPECT TO THE KIND, SIZE, QUALITY,
DESCRIPTION, MERCHANTABILITY, MAINTENANCE, REPAIR, CONDITION, CERTIFICATION, USE
OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE RIG EQUIPMENT. BUYER AGREES, BY ITS
EXECUTION HEREOF, THAT THERE ARE




--------------------------------------------------------------------------------




NO REPRESENTATIONS AND WARRANTIES EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT, AND BUYER DOES FURTHER AGREE THAT IT IS NOT RELYING ON ANY
REPRESENTATION OR WARRANTY OF SELLER OR ANY OF SELLER’S AFFILIATES WITH RESPECT
TO THE KIND, SIZE, QUALITY, DESCRIPTION, MERCHANTABILITY, MAINTENANCE, REPAIR,
CONDITION, CERTIFICATION, USE OR THE FITNESS OF THE RIG EQUIPMENT FOR ANY
PURPOSE INTENDED BY BUYER, AND THAT BUYER HAS EXAMINED AND IS FAMILIAR WITH THE
RIG EQUIPMENT AND IS ACQUIRING THE RIG EQUIPMENT IN ITS CURRENT CONDITION AND
STATE OF REPAIR “AS IS”, “WHERE IS”, AND “WITH ALL FAULTS OR DEFECTS (KNOWN OR
UNKNOWN, LATENT, DISCOVERABLE OR UNDISCOVERABLE)”.


4.5Taxes. Except as set forth in Section 7.10 with respect to ad
valorem/property taxes attributable to 2014, Seller (i) has caused to be timely
filed with the appropriate federal, state, local and other Governmental
Authorities, all material returns and reports, including any related or
supporting information, with respect to income taxes or similar assessments or
any sales, excise, occupation, use, ad-valorem/property, production, severance,
transportation, employment, payroll, franchise or other tax imposed by any
federal, state or local authority, including any, interest, penalties or
additions attributable thereto, required to be filed with respect to the Rig
Equipment or the conduct of the business associated therewith for the period
ending prior to May 5, 2014, and (ii) has paid or caused to be paid, all taxes
due or claimed to be due from or with respect to such returns and reports,
except for any taxes subject to a Seller Tax Contest.


Article 5
Representations and Warranties of Buyer
Buyer represents and warrants to Seller as follows:
5.1Status of Buyer. Buyer is a corporation duly created, formed or organized,
validly existing and in good standing under the Laws of the State of Tennessee.
There is no pending or, to the knowledge of Buyer, threatened, action for the
dissolution, liquidation, insolvency, or rehabilitation of Buyer.


5.2Power and Authority; Enforceability. Buyer has the power and authority to
execute and deliver each Transaction Document to which it is a party and to
perform and consummate the transactions contemplated thereby. Buyer has taken
all action necessary to authorize the execution and delivery of each Transaction
Document to which it is a party. Each Transaction Document to which Buyer is a
party has been duly authorized, executed and delivered by, and is enforceable
against Buyer, except as such enforceability may be subject to the effects of
bankruptcy, insolvency, reorganization, moratorium, or other Laws relating to or
affecting the rights of creditors, and general principles of equity.


5.3Experience. Buyer represents that by reason of Buyer’s knowledge and
experience in the evaluation and acquisition of oil and gas related equipment,
Buyer has evaluated the merits and risks of purchasing the Rig Equipment from
Seller and has formed an opinion based solely upon Buyer’s knowledge and
experience. Buyer is a party capable of making such investigation, inspection,
review and evaluation of the Rig Equipment as a prudent party would deem
appropriate under the circumstances including with respect to all matters
relating to the Rig Equipment, its value, operation and suitability.


5.4Inspection and Inventory. Buyer acknowledges and agrees to the disclaimers of
warranties and representations set forth in Section 4.4. Seller has permitted
representatives of Buyer to have full access to the Rig Equipment for purposes
of performing inspections, tests, and inventory of the equipment. Buyer has
completed its inspection of the Rig Equipment as of the date hereof, including
the Rig Equipment's documentation, and is satisfied with the results thereof.
Buyer acknowledges that the Rig Equipment is used and should be carefully
inspected, tested, repaired (as necessary) and certified prior to use.


5.5Brokers’ Fees. Buyer has no Liability to pay any compensation to any broker,
finder, or agent with respect to the transactions contemplated hereby for which
Seller could become Liable.




--------------------------------------------------------------------------------






Article 6
Indemnification
6.1Scope of Indemnity.


(a)    By Buyer. Buyer will defend, indemnify, and hold the Indemnified Parties
harmless from and pay any and all Damages incurred by a Indemnified Party,
directly or indirectly, resulting from, relating to, arising out of, or
attributable to any of the following: (i) any breach of any representation or
warranty Buyer has made in this Agreement; (ii) any breach by Buyer of any
covenant or obligation of Buyer in this Agreement; (iii) any cause of action,
claim, demand or suit which Buyer, its employees, contractors, auditors, legal
counsel or other representatives (collectively, “Buyer Representatives”) may
have against any Indemnified Party as a result of any property damage and/or
bodily injury sustained by a Buyer Representative while on any premises or rigs
of Seller prior to May 5, 2014, regardless of the cause of the loss or claims,
EVEN WHERE SUCH LOSS OR CLAIM ARISES IN WHOLE OR IN PART FROM THE NEGLIGENCE,
STRICT LIABILITY OR WILLFUL MISCONDUCT OF AN INDEMNIFIED PARTY; and (iv) the
operation and ownership of the Rig Equipment after May 5, 2014.


(b)    By Seller. Seller will defend, indemnify, and hold the Buyer harmless
from and pay any and all Damages incurred by Buyer, directly or indirectly,
resulting from, relating to, arising out of, or attributable to any of the
following: (i) any breach of any representation or warranty Seller has made in
this Agreement; (ii) any breach by Seller of any covenant or obligation of
Seller in this Agreement, including any such Damages arising from any Seller
Contractor Claim or Seller Tax Claim; and (iii) the operation and ownership of
the Rig Equipment prior to May 5, 2014.


6.2Indemnification Claim Procedures.


(a)If any action or proceeding is commenced in which any Indemnified Party is a
party which may give rise to a claim for indemnification under Section 6.1 then
such Indemnified Party shall promptly give written notice to the applicable
Indemnitor. Failure to promptly notify Indemnitor will not relieve Indemnitor of
any Liability that it may have to the Indemnified Party, except to the extent
the defense of such action or proceeding is materially and irrevocably
prejudiced by the Indemnified Party’s failure to give such notice.


(b)The applicable Indemnitor will have the right to defend against an
Indemnification Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party if within fifteen (15) days following the receipt of notice of
the Indemnification Claim, Indemnitor notifies the Indemnified Party in writing
that the Indemnitor will assume the defense of such Indemnification Claim. So
long as Indemnitor is conducting the defense of the Indemnification Claim, (i)
the Indemnified Party may retain separate co-counsel at its sole cost and
expense and participate in the defense of the Indemnification Claim, and (ii)
the Indemnified Party will not consent to the entry of any Order with respect to
the Indemnification Claim without the prior written consent of the relevant
Indemnitor. No Indemnitor will enter into any settlement with respect to the
Indemnification Claim without the prior written consent of the Indemnified Party
(not to be withheld unreasonably) unless such settlement (A) requires solely the
payment of money damages by the Indemnitor and (B) includes as an unconditional
term thereof the release by the claimant or the plaintiff of the Indemnified
Party and the Persons for whom the Indemnified Party is acting from all
liability in respect of the proceeding giving rise to the Indemnification Claim.


(c)Each Indemnitor hereby consents to the non-exclusive jurisdiction of any
Governmental Authority in which an action or proceeding is brought against any
Indemnified Party for purposes of any Indemnification Claim that an Indemnified
Party may have under this Agreement with respect to such action




--------------------------------------------------------------------------------




or proceeding or the matters alleged therein, and agrees that process may be
served on such Party with respect to such claim anywhere in the world.


6.3Other Matters.


(a)Each Indemnified Party shall use commercially reasonable efforts to mitigate
any Damages that such Indemnified Party asserts under this Article 6. In the
event that an Indemnified Party shall fail to use such commercially reasonable
efforts to mitigate any Damages, then notwithstanding anything else to the
contrary contained herein, its respective Indemnitor shall not be required to
indemnify any Indemnified Party for any Damages that could reasonably be
expected to have been avoided if the Indemnified Party had made such efforts.


(b)The amount of any Damages for which indemnification is provided under this
Article 6 shall be (i) reduced by any net amounts recovered from an unaffiliated
third party by the Indemnified Party under insurance policies and arrangements
with respect to such Damages, and (ii) reduced by the present value of any tax
benefits realized by the Indemnified Party from the incurrence of payment of any
such Damages.


Article 7
Miscellaneous
7.1Entire Agreement. This Agreement, together with the Exhibits, constitute the
entire agreement and understanding of the Parties in respect of its subject
matters and supersedes all prior understandings, agreements, or representations
by or among the Parties, written or oral, to the extent they relate in any way
to the subject matter hereof or the transactions contemplated hereby.


7.2Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the Parties and their respective successors.
If the principal business, operations or a majority or substantial portion of
the assets of Seller are assigned, conveyed, allocated or otherwise transferred,
including by sale, merger, consolidation, amalgamation, conversion or similar
transactions, such receiving Person or Persons shall automatically become bound
by and subject to the provisions of this Agreement, and, on the request of
Buyer, Seller shall cause the receiving Person or Persons to expressly assume
its obligations hereunder.


7.3Notices. All notices, requests, demands, claims and other communications
hereunder will be in writing. Any request, demand, claim or other communication
hereunder shall be deemed duly given two (2) Business Days after it is sent
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient as set forth below:


If to Buyer:
Miller Energy Resources, Inc.
601 W. 5th Avenue, Suite 301
Anchorage, Alaska 99501
Attn: David M. Hall, Chief Executive Officer
Tel: 907-433-3804
Fax: 865-691-8209
Email: dhall@millerenergyresources.com    


With a copy to (which shall not constitute notice):


Miller Energy Resources, Inc.
9721 Cogdill Rd., Suite 302




--------------------------------------------------------------------------------




Knoxville, TN 37932
Attn: Kurt C. Yost, General Counsel
Tel: 865-392-4237
Fax: 865-691-8209
Email: kyost@millerenergyresources.com    


If to Seller:


Baker Process, Inc.
2929 Allen Parkway, Suite 2100
Houston, TX 77019
Attn: Christopher J. Ryan
Tel:    713-439-8771
Fax:    713-439-8778
Email:    Christopher.ryan@bakerhughes.com


With a copy to (which shall not constitute notice):


Snow Spence Green LLP
2929 Allen Parkway, Suite 2800
Houston, TX 77019
Attn: Phil F. Snow
Tel:    713-335-4802
Fax:    713-335-4902
Email:    philsnow@snowspencelaw.com


Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it is actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demand, claims, and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.
7.4Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.


7.5Headings. The article and section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


7.6Governing Law; Consent to Jurisdiction. This Agreement and the performance of
the transactions contemplated hereby and obligations of the Parties hereunder
will be governed by and construed in accordance with the law of the United
States of America and, to the extent that such law is not applicable, the laws
of the State of Texas, without giving effect to any choice of Law principals.
EACH OF THE PARTIES HEREBY CONSENTS TO THE JURISDICTION OF THE U.S. DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF TEXAS (HOUSTON DIVISION) AND IRREVOCABLY
AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH OF THE PARTIES EXPRESSLY
SUBMITS AND CONSENTS TO THE JURISDICTION OF SUCH COURT AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS. EACH OF THE PARTIES HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OR PROCESS MAY BE MADE UPON
SUCH PARTY BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED
TO SUCH PARTY AT THE ADDRESS SET FORTH IN SECTION 7.3 AND SERVICE SO MADE SHALL
BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.






--------------------------------------------------------------------------------




7.7Amendments and Waivers. No amendment, modification, replacement, termination
or cancellation of any provision of this Agreement will be valid, unless the
same shall be in writing and signed by Buyer and Seller. No waiver by any Party
of any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, may be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising because of any prior or subsequent such
occurrence.


7.8Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof, provided that any
provision of this Agreement that is invalid or unenforceable in any situation or
in any jurisdiction will not affect the enforceability of the remaining terms
and provisions hereof or the enforceability of the offending term or provision
in any other situation or in any other jurisdiction.


7.9Expenses. Except as otherwise expressly provided in this Agreement, each
Party will bear its own costs and expenses incurred in connection with the
preparation, execution and performance of this Agreement and the transactions
contemplated hereby including all fees and expenses of agents, representatives,
financial advisors, legal counsel and accountants.


7.10Taxes. Seller shall be liable for any transfer taxes, stamp taxes and sales
and use taxes relating to the sale or purchase of the Rig Equipment hereunder
and for any related interest and penalties. The Parties shall use commercially
reasonable efforts to minimize the amounts of such taxes and other costs, to the
extent reasonably practicable. For the avoidance of doubt, as between the Buyer
and Seller, Seller shall be solely liable for and shall pay when due any taxes
arising in connection with any Seller Tax Contest underway on the date of this
Agreement. The Purchase Price shall be reduced by $14,333.00 representing the
estimated amount of accrued personal property and ad valorem taxes for the
period after December 31, 2013 through and including May 5, 2014 with respect to
all of the Rig Equipment. The balance of all personal property and ad valorem
taxes for 2014 with respect to all of the Rig Equipment shall be paid by Buyer.
Proration of such taxes will be made on the basis of taxes assessed in 2013.
Seller shall have no responsibility for any additional amount of such taxes and
the Purchase Price shall not be further adjusted if the actual amount of such
taxes in 2014 varies from the amount of such taxes in 2013.


7.11Other Payments. As between the Buyer and Seller, Seller shall be solely
liable for and shall pay when due any amounts owing with respect to the Rig
Equipment in connection with any Seller Contractor Contest underway on the date
of this Agreement.


7.12Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party because of the authorship of any provision of this
Agreement. Any reference to any federal, state, local, or foreign Law shall be
deemed also to refer to Law, as amended as of the date of the applicable
reference, and all rules and regulations promulgated thereunder, unless the
context requires otherwise. The word “including” means “including without
limitation”. The Parties intend that each representation, warranty, and covenant
contained herein shall have independent significance.


7.13Incorporation of Exhibits. The Exhibits identified in this Agreement are
incorporated herein by reference and made a part hereof.


[SIGNATURE PAGE TO FOLLOW]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
SELLER
 
 
 
BAKER PROCESS, INC.
 
 
 
By: /s/ Christopher J. Ryan
 
Christopher J. Ryan, Authorized Agent
 
 
 
BUYER
 
 
 
MILLER ENERGY RESOURCES, INC.
 
 
 
By: /s/ Scott M. Boruff
 
Scott M. Boruff, Chief Executive Officer
 
 
 
By: /s/ David M. Hall
 
David M. Hall, Chief Operating Officer







--------------------------------------------------------------------------------




EXHIBIT A
TO RIG EQUIPMENT PURCHASE AGREEMENT


RIG EQUIPMENT


General Descripton
Make
Model
Serial #
Inventory Comments
Drawworks
National
1320-M
N-236
National B-1 Catheads
Auxiliary Brake
Parmag Inc
D631422
N/A
 
Deadline Anchor
National
Type-E
N/A
 
Compound
National
3- Hole
TOD- 4879
 
Torque Converter
National
C-300-80- Type
1205
Drawworks 1 Rebuilt
Torque Converter
National
C-300-80- Type
1207
Drawworks 2
Torque Converter
National
C-300-80- Type
1206
Drawworks 3
Torque Converter
National
C-300-80- Type
3131
M.P. #1
Engines
 
 
 
 
#1 Light Plant
CAT
3456
3FG01737
 
#2 Light Plant
CAT
3456
3PG01076
 
#1 M.P.
CAT
3512
LLF00107
 
#2 M.P.
CAT
3512
LLF00115
Direct Drive/Air Clutch
#1 D.W.
CAT
3508
CBB00314
 
#2 D.W.
CAT
3508
CBB0302
 
#3 D.W.
CAT
3508
CBB00323
 
Air Hoist
 
 
 
 
# 1 Tugger
Ingersoll Rand
K6UL
8806
16,000 lbs
# 2 Tugger
Ingersoll Rand
K6UL
PPF8806
12,000 lbs
Mud Pumps
 
 
 
 
# 1 M.P.
Bomco
FB 1300
 
Comparable to cont EMSCO
# 2 M.P.
Bomco
FB 1300
 
Comparable to cont EMSCO
Driller Console
National
1320-M
 
 
Weight Indicator
Martin Decker
Type- E
 
Rebuilt
Gen #1
 
LCB
46B00784
KW Rating 455 ARR # 235-1211
Gen #2
 
SR4
CEA00552
KW Rating 455 ARR # 235-1211
Air Comp #1
NAPA AC
80-25T
09KOOL
D.W. Deck
Air Comp #2
Sullivan Pallitex
25DT-te
5.00E+30
In light plant
Rotary Table
National
C-27 1/2"
T3125
 
Crown Blocks
LCM
# of sheaves 7
2-737367
12E587 T2c-725 Fastline 60"
Traveling Blocks
Gardner Denver
550 ton
 
12 Sheave
Hydro Hook
BJ
 
26952
 
Swivel
BJ
P-500
649488
Capacity 500 ton 7 5/8 reg- rev
D.P. Elevators
5" PCT 350 ton
65-c6
 
 
D.P. Slips
WTM
7370000700
 
5"
D.C. Slips
WOOLY Tool
4 1/4- 5 3/4
8826-6
 
Elevators
BJ
250 Ton
50322
5"
Elevator Links
 
500 ton
 
12'
Elevator Links
 
500 ton
 
16'
D.P. Elevators
 
150 ton
18538
4"
Rotary Tong
BJ
Type DB
25854
 
Rotary Tong
WTM
Type A
C929C
 
Derrick Stand
Homemade
 
 
 
Block Stand
Homemade
 
 
 
Conventional Catwalk
Homemade
4' tall
 
 
Wireline Unit
Mathey
RET
 
719 15,000' of .092 new line
Shaker Tank
Homemade
50'x10'x9.5'
Desilter/Desander 8x10'
House 2 div 3 comp





--------------------------------------------------------------------------------




Suction Tank
Homemade
50'x10'x9.5'
500 1 divider 2 compartments
 
Intermediate Tank
Homemade
50'x10'x9.5'
Hopper Room 8x10' 1 div 2 comp
 
Trip Tank
Homemade
10'x10'x8'
 
 
Water Tank
Homemade
35'x10.6'x10.6'
39065
500 BBL
Fuel Tank
Homemade
50'x7.3'x9.4'
 
20,000 GAL
Roof for pitts x 3
Homemade
1-41'x11'
2-49.1' x 11.15' 3-42.15'x11.15'
 
Light plant house
Homemade
50'x10'x9.4'
 
 
Accumulator house
Homemade
50'x10'x9.4'
 
Change house and parts house also
Top dog house
Homemade
36'x10'x8.4'
 
 
#1 motor shed house
Homemade
35.5'x10.7'x11.4'
 
 
#2 motor shed house
Homemade
35.5'x8'x11.4'
 
 
#3 motor shed house
Homemade
35.5'x9.8'x11.4
 
 
#1 M.P. house
Homemade
33'x11'x14'
 
 
#2 M.P house
Homemade
33'x11'x14'
 
 
Boiler House
Homemade
37'x10'x10'
 
 
Filter/Pump parts house
Homemade
20.7'x10'x12'
 
 
Pipe Spinner
Oilworks
AC-325
 
Air/Chain Teeth
Derrick
Lee C Moore
T3831-27x814
2W575-500017
1,000,000# rated
B.O.P Accumulator
Cameron
Type-80
7 valve 10k closing unit
 
Master Remote Control Panel
 
 
With Ambilical cord 150'
 
Boiler
 
6-x-1250
14643
250 HP Steam cap-8625 MAWP-150PSI
Steam Heaters x 12
 
 
 
 
Electrical heater top dog house superior
Q mark
 
MUH108
 
Electric heater top dog house ruffneck
Q mark
 
MUH078
 
Electric heater bottom dog house
Q mark
 
MUH108
 
Electric heater bottom dog house
Q mark
 
MUH078
 
Electric heater derrick shack
Q mark
 
MUH108
 
Substructure
Box on Box + Pony sub
 
 
 
Vee door ramp
Homemade
67"Wx33'L
 
 
Vee door gate
Homemade
70"x36"
 
 
Spool of 1 3/8"x 5000' of drilling line
 
 
 
New
1 set of bridle lines
 
 
 
 
Pipe Racks
Homemade
4'Hx30'L
 
8 on location
Junk basket
Homemade
21.7'x10'x6.5'
 
 
#1 pop offs
Sheer relief
QHV 30559
 
 
#2 pop offs
Sheer relief
QHV 30559
 
 
Agitator #1
Oilworks
Pit boss
 
1466 New shaft & blades
Agitator #2
Oilworks
Pit boss
 
1498 New shaft & blades
Agitator #3
Oilworks
Pit boss
 
1465 New shaft & blades
Agitator #4
Oilworks
Pit boss
 
1455 New shaft & blades
Agitator #5
Oilworks
Pit boss
 
1454 New shaft & blades
Agitator #6
Oilworks
Pit boss
 
1452 New shaft & blades
Agitator #7
Oilworks
Pit boss
 
1453 New shafts & blades
Stairs to top of dog house x 2
Homemade
 
42' Long
 





--------------------------------------------------------------------------------




Stairs F/Rig floor to motor shed x 2
Homemade
 
15' Long
 
Stairs F/Motor shed to pit
Homemade
 
12' Long
 
Stairs F/Motor shed to ground
Homemade
 
26' Long
 
Stairs F/Pitts to ground
Homemade
 
12' Long
 
Caustic Barrel
Homemade
 
1 BBL
 
Auxiliary Equipment
 
 
 
 
Kelly hose
National
53' Long
4"
10k
Bumper hose
National
15' Long
4"
10k
Portable light plant
Ingersoll rand
Max-lite 895
Lightsource/2005
Tow behind
Portable light plant
Allmand
5,000 watts
0022MXL04
Tow behind
Portable Fuel cell x 1
 
500 gal
With electric pumps
 
Gas Buster
ZECO
with super choke
 
 
Camp gen- tow behind
Ingersoll rand
G-90
407822UCTC24
230/480 volts
Allmand Heater
Maxi Heat
 
0007MH05
Forced air
Allmand Heater
Maxi Heat
 
00440MXH04
Forced air
Godwin Pump
 
HL80
0748141-03
Fluid Transfer Pump
Screw Sucker
 
B100GG
33808
Fluid Transfer Pump
Portable Air Compressor
Ingersoll rand
185
1.48853E+11
125 PSI
Choke Manifold
Series of high pressure valves
10 M
 
 
B.O.P.- Double gate
Cameron 13 5/8
10 M
14711302
10 M
B.O.P. Single gate
Cameron 13 5/8
10 M
43-429-2-51/ 09100004
10 M
B.O.P. Annular
Hydril 13 5/8
10 M
R-6186 TAG/ H 70056
10 M
Mud Cross
Daton
10 M
 
13 5/8"
HCR Valve
No tag
10 M
 
 
Choke side valves on mud cross x 2
 
10 M
 
4.0625
Kill Line side valves on mud cross x 2
 
10 M
27129/27159
3.0625
Spool (DSA adapter)
 
3 M to 10 M
 
 
Desander
National
2 cone
 
 
Desilter
National
10 cone
 
 
Shale shaker #1
Fluid system
64X-12
2070
 
Shale shaker #2
Fluid system
64X-12
2071
 
T.D. Engine
CAT
3508
OF202869
 
Transformer for V.F.D.
Hammond
NEMA-3R
ME05G
800 KVA-3 PHASE
T.D. Gen
 
SR4-B
2DN02223
KW Rating 910
Top Drive House
Homemade
34'x8"x11'
 
 
Top Drive Unit
Varco
 TDS- 11SA
552
 
Power slips
WTM
737-000
0700 RL
 
Hydraulic Catwalk
Pipe Wrangler
1203-0100
FPW- 011
 
B.O.P. Parts connex
20'x8'
Spare B.O.P. Parts Bolts, Nuts, DSA, API, Rings, Hammer wrenches
 
 
Parts connex
20'x8'
Pipe fitting parts unions weld o lets, nipples, collards etc..
 
 
Parts connex
20'x8'
Spare Sub's, Bits, Bit breakers etc..
 
 
Parts connex
20'x8'
Spare parts for the rig
 
 
Parts connex
20'x8'
Lube Connex
 
 
Spare connex's
20'x8'
Spare connex with additional equipment
 
6 spare
Pipe
 
 
 
 





--------------------------------------------------------------------------------




Rack/Tracking
Work Order #
Description
Joints
Length
L-03-09-C 3545593
(W)33545593-011
UNINSP-Drill Pipe
Used 5" 19.50# Tool Joint 4/12" IF R-2 Seamless SVCCD
586
18,459
L-03-09-C 3545593
(W)33545593-012
UNINSP-Drill Pipe
Used 5" 19.50# Mule Shoe 4 1/2" IF R-2 Seamless SVCCD
1
30
L-03-05-C 3545593
(W)3545593-010
UNINSP - DRILL ACC
Drill Collars 8" @ 157.00# 6 5/8" REG Spiral Elevator Recess (Used)
3
0
L-03-05-C 3545593
(W)3545593-09
UNINSP - Drill ACC
Drill Collars 6 1/2" @ 99.00# 4 1/2" XH Smooth Elevator Recess (Used)
21
0









--------------------------------------------------------------------------------




EXHIBIT B
TO RIG EQUIPMENT PURCHASE AGREEMENT


BILL OF SALE


THIS BILL OF SALE (this "Bill of Sale") dated as of May 5, 2014, is by and
among, Baker Process, Inc, ("Seller") and Miller Energy Resources, Inc.
("Buyer"). Capitalized terms used but not otherwise defined in this Bill of Sale
shall have the respective meanings ascribed thereto in the Rig Equipment
Purchase Agreement (as defined below).


WHEREAS, Seller and Buyer are party to that certain Rig Equipment Purchase
Agreement dated May 5, 2014 (the "Purchase Agreement"), by and among Seller,
Buyer, and the other parties named therein, pursuant to which Seller has agreed
to sell to Buyer, and Buyer has agreed to purchase from Seller, all of Seller's
interest in the equipment described in Exhibit A (the "Rig Equipment"); and


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and in the Purchase Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1.    Sale of Assets. Seller does hereby convey, sell, assign, transfer, and
deliver to Buyer and its successors and permitted assigns, and Buyer does hereby
accept and assume all of Seller's right, title, and interest in, to, and under
the Rig Equipment TO HAVE AND TO HOLD the Rig Equipment unto Buyer, its
successors and assigns for their own benefit and use forever. THE RIG EQUIPMENT
IS BEING CONVEYED IN ITS CURRENT CONDITION “AS IS”, “WHERE IS” AND “WITH ALL
FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE, OR UNDISCOVERABLE)”.
SELLER AND ITS AFFILIATES MAKE NO REPRESENTATION OR WARRANTY WHATSOEVER WHETHER
EXPRESSED/IMPLIED OR STATUTORY WITH RESPECT TO THE KIND, SIZE, QUALITY,
DESCRIPTION, MERCHANTABILITY, MAINTENANCE, REPAIR, CONDITION, CERTIFICATION, USE
OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE RIG EQUIPMENT. BUYER AGREES, BY ITS
EXECUTION HEREOF, THAT THERE ARE NO REPRESENTATIONS AND WARRANTIES EXCEPT AS
SPECIFICALLY SET FORTH IN THE PURCHASE AGREEMENT, AND BUYER DOES FURTHER AGREE
THAT IT IS NOT RELYING ON ANY REPRESENTATION OR WARRANTY OF SELLER OR ANY OF
SELLER’S AFFILIATES WITH RESPECT TO THE KIND, SIZE, QUALITY, DESCRIPTION,
MERCHANTABILITY, MAINTENANCE, REPAIR, CONDITION, CERTIFICATION, USE OR THE
FITNESS OF THE RIG EQUIPMENT FOR ANY PURPOSE INTENDED BY BUYER, AND THAT BUYER
HAS EXAMINED AND IS FAMILIAR WITH THE RIG EQUIPMENT AND IS ACQUIRING THE RIG
EQUIPMENT IN ITS CURRENT CONDITION AND STATE OF REPAIR “AS IS”, “WHERE IS”, AND
“WITH ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR
UNDISCOVERABLE)”.


2.    Binding Effect and Amendment. This Bill of Sale is binding upon, inures to
the benefit of, and is enforceable by Seller and Buyer and their respective
successors and permitted assigns. This Bill of Sale may be amended, modified, or
supplemented only by written agreement of the parties hereto.


3.    Conflict Between Agreements. This Bill of Sale is entered into pursuant to
the Purchase Agreement and is subject and subordinate, in all respects, to all
of the terms and conditions of the Purchase Agreement. To the extent any
conflict or inconsistency exists between any term or provision of this Bill of
Sale and any term or provision of the Purchase Agreement, the latter shall
control


4.    Further Assurances. Seller and Buyer, for themselves and their respective
successors and assigns, each hereby covenant and agree to execute, acknowledge,
and deliver, or to cause to be executed, acknowledged, and delivered, all and
every further documents or instruments (including assignments and bills of sale)
and to do such further acts as any party hereto reasonably may deem necessary or
appropriate in order to effect the intent and purposes of this Bill of Sale and
the transactions contemplated hereby and by the Purchase Agreement.






--------------------------------------------------------------------------------




5.    Governing Law. THIS BILL OF SALE, AND THE LEGAL RELATIONS BETWEEN THE
PARTIES WITH RESPECT TO THIS BILL OF SALE, SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO RULES
CONCERNING CONFLICTS OF LAW.


6.    Counterparts. This Bill of Sale may be executed in two or more
counterparts (including by means of facsimile or other electronic transmission),
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.


[Signature Page Follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto have caused this Bill of Sale to
be executed as of the date first above written.


 
SELLER
 
 
 
BAKER PROCESS, INC.
 
 
 
By: /s/ Christopher J. Ryan
 
Christopher J. Ryan, Authorized Agent
 
 
 
BUYER
 
 
 
MILLER ENERGY RESOURCES, INC.
 
 
 
By: /s/ Scott M. Boruff
 
Scott M. Boruff, Chief Executive Officer
 
 
 
By: /s/ David M. Hall
 
David M. Hall, Chief Operating Officer





